DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Aghili et al., US 2019/0014530 A1: discloses a wireless transmit receive unit (WTRU) that sends a first NAS message to a network device which includes a request to send user data via a control plane. The network device establishes the control plane for the WTRU. The network device may determine a maximum transmission rate for the WTRU to send user data via the control plane. The network device sends a second NAS message to the WTRU which indicate that the control plane has been established for the WTRU and the maximum transmission rate (see Aghili, abstract, Fig. 3 and paragraphs [0066]-[0067] and [0071]).
2. Ryu et al., US 2019/0116483 A1: discloses a method for using Release Assistance Indication/Information (RAI) for rapid connection release of the UE. When the UE transmits data by using the CP CIoT EPS optimization, the UE may transmit the data additionally including the RAI. An RAI information element (IE) is used to notify to the network whether only single downlink data transmission (e.g., an acknowledgement or a response to the uplink data) subsequent to the uplink data transmission is expected or whether additional uplink or downlink transmission is expected (see Ryu, Fig. 11 and paragraphs [0312]-[0313]).
3. Ahmad et al., US 2014/0022904 A1 (disclosed prior art): discloses a method for managing user plane congestion in a network where the method performed by a wireless transmit/receive unit (WTRU) for user plane congestion in a network includes receiving an indication from the network that user plane congestion exists in the network, transmitting a request for the network to provide a lower Quality of Service (QoS) level for a particular service based on the indication, and observing a decrease in user plane QoS based on the transmitted request. In case, if the user plane of the network is congested but the control plane is not congested the network may use the control plane to transmit small packets or small data to different WTRUs (see Ahmad, abstract and paragraph [0095]).

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a system for handling control plane data in a wireless network.
The closest prior of records fails to teach the allowable features of claims 1-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 11, the claimed limitations “transmitting, to the terminal, a service accept message, in case that a release assistance indication (RAI) included in the control plane service request message is set to no further transmission of uplink data and downlink data subsequent to the transmission of the uplink data being expected,
wherein a value of a back-off timer, associated with a congestion control for transport of user data via a control plane is not included in the service accept message, in case that the entity for managing mobility of the terminal is not overloaded, and
wherein the back-off timer run in the terminal is stopped, based on the service accept message without the value of the back-off timer” and as for independent claims 6 and 16, the claimed limitations “receiving, from the entity for managing mobility of the terminal, a service accept message, in case that a release assistance indication (RAI) included in the control plane service request message is set to no further transmission of uplink data and downlink data subsequent to the transmission of the uplink data being expected; and
stopping a back-off timer, associated with a congestion control for transport of user data via a control plane, run in the terminal is stopped, in case that the service accept message does not include a value of the back-off timer,
wherein the value of the back-off timer is not included in the service accept message, in case that the entity for managing mobility of the terminal is not overloaded” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/19/2022